Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the sorted tracking data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the overall activity period" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an aggregation, analysis and results reporting network for fitness state management. The limitations of:
[…] tracking at least raw motion data of individual ones of the users; […] tracking at least raw hydration data of individual ones of the users; [… obtaining …] the raw data tracked […] and [… storing …] the data as a batch of data for processing; and, [… obtaining …] the cached data […] and processing the data […] [… providing …] third-party data to the […] during data processing of a received batch of data; [… provides …] processed data results back over the network […], the results relevant to the last received and processed batch of data while the third network node is [… obtaining …] in real time subsequent raw data […] and [… storing …] that data as a subsequent batch of data for data processing into results.
, as drafted, is a system, which under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting various non-transitory mediums running on various network nodes, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the various non-transitory mediums running on various network nodes, the claim encompasses collection, organization and processing of health data of a user for organization and analysis of their data to produce results to manage a fitness state of the user being tracked. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of various non-transitory mediums running on various network nodes which implements the abstract idea. The various non-transitory mediums running on various network nodes are recited at a high level of generality (i.e., a general purpose computers implementing software) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “receiving… sending…” and “caching the data”, The “receiving… sending…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “caching the data” is recited at a high-level of generality (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various non-transitory mediums running on various network nodes, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving… sending…” and “caching the data”, were considered extra-solution activity. The “receiving… sending…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “caching the data” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, 3 and 15-18, further defines some of the various network nodes as a wearable tracking device, a liquid tracking device and a smart phone and introduces a new node as a weight scale, however the wearable tracking device is recited at a high-level of generality (i.e., a sensor on an arm band; See Applicant’s specification page 10), the liquid tracking device is recited at a high-level of generality (i.e., a sensor on a water bottle; See Applicant’s specification page 11), the smart phone is recited at a high-level of generality (i.e., a phone with a computer; See Applicant’s specification pages 10-11), the weight scale is recited at a high-level of generality (i.e., a sensor to detect weight; See Applicant’s specification page 11) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a wearable tracking device, a liquid tracking device, a smart phone and weight scale, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Claim 4, further defines the type of data, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 5 and 6, further defines the organization and processing of the data, but does not recite any additional elements not already considered above, and therefore cannot provide a practical application and/or significantly more.
Claim 7-12, further recite an additional network node as a server and introduces various other servers, however the various servers are recited at a high-level of generality (i.e., a phone with a computer; See Applicant’s specification Figure 1, page 5) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the various servers, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Claims 13-14 and 19-20, further define the batch of data, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, 9, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0374386 (hereafter “Benefield”), in view of U.S. Patent Pub. No. 2017/0340147 (hereafter “Hambrock”), in view of U.S. Patent Pub. No. 2014/0197965 (hereafter “Park”).

Regarding claim 1, Benefield teaches a data aggregation, analysis, and results reporting network for fitness state management for users (Benefield: Figure 1, paragraph [0005], “a method, computer program product, and system for providing dynamic services… tracking physical activity data for the individual… creating one or more propositions for the individual based at least in part on the received dietary plan and the tracked physical activity data… providing the created one or more propositions to the individual”, paragraph [0038], “Network 130… will support communications between client device 110, server 120, exercise machine 150, fitness tracking device 140, restaurant device 160, grocery device 170, smart appliance 180, vendor device 190, and other computing devices”) comprising:
--a first machine readable code executed from a non-transitory medium running on at least one first network node, the first network node tracking at least raw motion data of individual ones of the users (Benefield: Figure 1, element 140, paragraphs [0013]-[0014], “Fitness tracking device 140 is a physical activity tracking device. Fitness trackers (e.g., physical activity tracker) are devices and/or applications that monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc”. Also see, paragraphs [0023], [0049]); 
-- […] tracking at least [… nutrition …] data of individual ones of the users (Benefield: paragraphs [0009]-[0010], “manually track calories consumed through food intake… track calorie consumption and/or food energy consumed (i.e., types of calories and nutritional content consumed by an individual as, proteins, fats, carbohydrates, etc.)”, paragraph [0036], “beverage (e.g., water, milk, juice, coffee, tea, soft drinks, hydration, diuretic, etc.)”, paragraphs [0065]-[0066], “as the individual consumes food ( e.g., a meal, a snack, a beverage, etc.), physical activity and dietary service program 200 subtracts the calories associated with the consumed food from the calculated overall number of calories or the adjusted overall number of calories for consumption to create the remaining allowed number of calories for consumption”. Also see, [0013], [0068], [0077]);
--a third machine readable code executed from a non-transitory medium running on a third network node, the third network node receiving the raw data tracked by the at least one first and second network nodes […] (Benefield: Figure 1, element 110, paragraphs [0009]-[0010], “manually track calories consumed through food intake… track calorie consumption and/or food energy consumed”, paragraphs [0013]-[0014], “client device 110 includes application software that connects client device 110 and fitness tracking device 140 in order to send and receive information. For example, fitness tracking device 140 uploads physical activity data 149… allows for a user to input physical activity, calories burned, heart rate data, etc., manually”, paragraphs [0033]-[0034], “a user wears fitness tracking device 140, which the user connects to client device 110 and shares physical activity data 149 over network 130”. The Examiner notes the nutrition information is entered and received by the third node); and,
--a fourth machine readable code executed from a non-transitory medium running on at least one fourth network node, the fourth network node receiving the cached data from the third network node and processing the data (Benefield: Figure 1, element 120, paragraphs [0035]-[0036], “Server 120 may be a management server… Server 120 contains… physical activity and dietary service program 200… physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user information 116, dietary plan 118, physical activity data 119, user information 146, dietary plan 148, physical activity data 149, menu information 166, store inventory 172, and smart appliance 180”,  paragraphs [0039]-[0040], “Physical activity and dietary service program 200 sends and receives information to client device 110, fitness tracking device 140”)
--wherein the at least one fourth network node has network access to at least one fifth network node, the fifth network node sending third-party data to the at least one fourth network node during data processing of a received batch of data (Benefield: Figure 1, element 160, paragraph [0019], “Restaurant device 160 is a computing device… sends menu information 166 to fitness tracking device 140”, paragraph [0036], “physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user information 116, dietary plan 118, physical activity data 119, user information 146, dietary plan 148, physical activity data 149, menu information 166, store inventory 172, and smart appliance 180”. Also see, paragraphs [0019]-[0020], [0040]. This is interpreted to be third-party data under the broadest reasonable interpretation); 
--wherein the at least one fourth network node sends processed data results back over the network to the third network node, the results relevant to the last received and processed batch of data while the third network node is receiving in real time subsequent raw data from the at least one first network node and the at least one second network node and caching that data as a subsequent batch of data for data processing into results (Benefield: paragraph [0005], “providing the created one or more propositions to the individual”, paragraph [0009]-[0010], “provide dynamic and/or real-time customized service to individuals based on actual physical activity and/or dietary goals of the individuals… provide dynamic real time meal options”, paragraph [0040], “Physical activity and dietary service program 200 sends and receives information to client device 110, fitness tracking device 140”. Also see. paragraph [0041], [0076]. The Examiner notes real time processing of the data teaches what is required of the claim under the broadest reasonable interpretation).
Benefield may not explicitly teach (underlined below for clarity):
--a second machine readable code executed from a non-transitory medium running on least one second network node, the second network tracking at least raw hydration data of individual ones of the users;
Hambrock teaches a second machine readable code executed from a non-transitory medium running on least one second network node, the second network tracking at least raw hydration data of individual ones of the users (Hambrock: Figures 1, 9, paragraph [0057], “a wireless drink container, also called a smart water bottle, for monitoring hydration… the smart water bottle includes a liquid container with a sensor that tracks the liquid quantities within the liquid container… transmits liquid level data from the liquid container to an external computing device, such as a smartphone”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a smart water bottle to provide hydration information as taught by Hambrock within the tracking of activity and nutrition for the fitness management of a user as taught by Benefield with the motivation of “track liquid consumption automatically, more accurately, and more conveniently” (Hambrock: paragraph [0057]).
Benefield and Hambrock may not explicitly teach (underlined below for clarity):
--a third machine readable code executed from a non-transitory medium running on a third network node, the third network node receiving the raw data tracked by the at least one first and second network nodes and caching the data as a batch of data for processing;
Park teaches a third machine readable code executed from a non-transitory medium running on a third network node, the third network node receiving the raw data tracked by the at least one first and second network nodes and caching the data as a batch of data for processing (Park: paragraphs [0050]-[0051], “Real-time, windowed, or batch processing to maybe used to determine the transitions between wake, sleep, and sleep stages, as well as in other activity stages”. The Examiner notes Batch processing teaches what is required under the broadest reasonable interpretation);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using batching data for processing as taught by Park within the processing of fitness and hydration data as taught by Benefield and Hambrock with the motivation of better determining transitions in user activity over periods of time (Park: paragraph [0051]).

Regarding claim 2 Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein the at least one first network node is a wearable data tracking device adapted to track at least motion data (Benefield: Figure 1, element 140, paragraphs [0013]-[0014], “Fitness tracking device 140 is a physical activity tracking device. Fitness trackers (e.g., physical activity tracker) are devices and/or applications that monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc… Fitness tracking device 140 measures an individual's heartbeat through a fitted chest strap”. Also see, paragraphs [0023], [0049]) and 
--the at least one second network node is a liquid tracking device installed on a water bottle as a cap piece to the bottle (Hambrock: Figures 1, 9, paragraph [0057], “a wireless drink container, also called a smart water bottle, for monitoring hydration… the smart water bottle includes a liquid container with a sensor that tracks the liquid quantities within the liquid container… transmits liquid level data from the liquid container to an external computing device, such as a smartphone”, paragraph [0129], “data from the water bottle 100 (e.g., data collected from sensors onboard the water bottle 100) may be transferred to the portable computing device 985 via a network 990”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein the third network node is a smart phone having a user interfacing browser-based SW application executed and running (Benefield: Figure 1, paragraph [0013], “client device 110 may be a… smart phone… client device 110 includes application software that connects client device 110”, paragraph [0061], “through web browser activity on client device 110”), and 
--wherein data received from or sent to the at least one first network node and the at least one second network node is transmitted over a Bluetooth LE™ wireless network (Hambrock: paragraph [0057], “a wireless transceiver, such as a Bluetooth transceiver, that transmits liquid level data from the liquid container to an external computing device, such as a smartphone”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 4, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein the first machine readable code and the second machine readable code call out in aggregate specific data types tracked and aggregated including but not limited to motion data, hydration data, direction of motion data, time data, date data, heart rate data, temperature data, time of ultraviolet light (UV) exposure data, humidity data, and elevation data (Benefield: paragraphs [0014]-[0015], “monitor and track fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity, etc… determine location (longitude, latitude, and altitude/elevation)… A barometer predicts weather changes”, paragraph [0044], “user information 146 (e.g., date of birth, gender, height, weight, cholesterol levels, blood pressure, a blood glucose profile, intensity level, and a type of athletic profile such as unspecified general fitness, triathlete, body builder, runner, swimmer, etc.)”; Hambrock: paragraph [0057]; Park: paragraph [0042], “humidity… ultraviolet (UV) light exposure”).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding claim 6, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein the fourth machine readable code contains instructions for at least receiving the sorted tracking data as a batch of data for data processing, normalizing the batch of data for data processing (Park: paragraph [0024], “activity data received from the sensors 102 may be stored in raw format in the memory 106 by the processing unit 104, or may be pre-processed prior to storage”. The Examiner notes pre-processing data is normalization, under the broadest reasonable interpretation), 
--receiving third party data, mapping received third party data to processing input, and storing the resulting data after processing as a batch of processed results data (Benefield: Figure 1, paragraphs [0035]-[0036], “Server 120 contains owner meal recommendation 122… physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user information 116, dietary plan 118, physical activity data 119, user information 146, dietary plan 148, physical activity data 149, menu information 166, store inventory 172, and smart appliance 180”, paragraph [0069], “Physical activity and dietary service program 200 compares the meals (e.g., possible food selections) included within menu information 166 to the calculated overall number of calories, adjusted overall number of calories, or remaining allowed number of calories for consumption. Based on the comparison physical activity and dietary service program 200 identifies available meal options within menu information 166 that do not exceed the number of remaining allowed number of calories for consumption and/or are within a tolerance”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 7, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein the at least one fifth network node is a GPS information server serving user location and providing live mapping services for the user (Benefield: paragraph [0015], “fitness tracking device 140 includes a global positioning system… utilizes satellites in order to provide autonomous geo-spatial positioning… determine location (longitude, latitude, and altitude/elevation)… fitness tracking device 140 includes navigation and tracking capabilities to guide an individual, map a route, and/or track the route the individual creates”. The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) first network node (b) fifth network node, the , of the systems of fitness tracking device of Benefield teach the functionality of the claimed elements respectively (see mapping above). As such, this claim would be obvious to one of ordinary skill in the art at the time of the invention to make the system of Batch and Handler separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 9, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein the at least one fifth network node is an original equipment manufacturer (OEM) server serving specifications of equipment registered for use during tracking of data of the users (Benefield: Figure 1, paragraph [0018], “connecting to the account of the individual, exercise machine 150 accesses a separate computer (not shown) that stores user information 156 and uploads physical activity data 159 for one or more individuals to physical activity and dietary service program 200 without requiring the individual to own and/or have fitness tracking device 140”, paragraph [0023], “Vendor device 190 identifies products and services within merchandise inventory 192 for purchase that the individual utilizes to perform physical activity and/or to meet the goals set within dietary plan 118 or dietary plan 148.”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 13, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein a batch of data cached on the at least one third network node is defined as data collected and received over a specified proportional and repeated period of time within the overall activity period (Park: paragraph [0024], “the processing unit 104 may store or buffer the most recent 10 minutes of activity data in raw form”, paragraphs [0051]-[0053], “a preselected or previously-user-defined time window”. The Examiner 10 minute windows read on a specified proportional and repeated period of time).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 14, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein a batch of data cached on the third network node is defined as data collected and received the aggregate thereof having a predefined data weight equal to a batch weight of data (Park: paragraph [0024], “sample or extract data received from the sensors 102, to store the received data in the memory 106, and to retrieve or load data previously stored in the memory 10”, paragraphs [0051], “Real-time, windowed, or batch processing to maybe used to determine the transitions between wake, sleep, and sleep stages, as well as in other activity stages”. The Examiner interprets the batches are all sampled randomly and have no specific weights, therefore under the broadest reasonable interpretation each piece of data in the batch is weighed the same as no custom weights are in place).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 17, Benefield, Hambrock and Park teaches the limitations of claim 3, and further teaches wherein the results of data processing include result data added to user labs data, the user labs data maintained on the network for the user and accessible to the user through the smart phone application (Benefield: Figure 1, paragraphs [0035]-[0036], “Server 120 contains owner meal recommendation 122… physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user information 116, dietary plan 118, physical activity data 119, user information 146, dietary plan 148, physical activity data 149, menu information 166, store inventory 172, and smart appliance 180”, paragraph [0025], “user information 116 and/or user information 146 may reside on server 120 or on another device (not shown) connected over network 130 for utilization by physical activity and dietary service program 200”. The Examiner notes data in the labs data is used to determine results, and therefore result data includes data added to the labs data).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 18, Benefield, Hambrock and Park teaches the limitations of claim 3, and further teaches wherein a portion of the results of data processing are utilized in further data processing at the at least one fourth network node to generate recommendations and or notifications that are sent back over the network to the smart phone application and, in some cases, on through the smart phone to the at least one first and or the at least one second network nodes for display (Benefield: Figure 1, paragraph [0005], “providing the created one or more propositions to the individual”, paragraphs [0035]-[0036], “Server 120 contains owner meal recommendation 122… physical activity and dietary service program 200 determines meal recommendations 122 based on a combination of one or more of the following: user information 116, dietary plan 118, physical activity data 119, user information 146, dietary plan 148, physical activity data 149, menu information 166, store inventory 172, and smart appliance 180”, paragraph [0078], “physical activity and dietary service program 200 sends meal recommendation 122 and/or retailer offer 124 for display on user interface 112 and/or user interface 142.”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 19, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein a batch of data is defined as all tracked raw data collected from a single tracked activity or, as all tracked raw data collected during a period of hours (Park: paragraph [0024], “the processing unit 104 may store or buffer the most recent 10 minutes of activity data in raw form”, paragraphs [0051]-[0053], “batch processing to maybe used to determine the transitions between wake, sleep, and sleep stages, as well as in other activity stages… a preselected or previously-user-defined time window”.  The Examiner notes a user defined window teaches a period of hours as it would be a design choice that would be obvious to one of ordinary skill in the art, additionally wake/sleep are tracked activities under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 20, Benefield, Hambrock and Park teaches the limitations of claim 19, and further teaches wherein the batch of data is equivalent to all of the tracked data for a single period of activity tracking (Park: paragraph [0024], “the processing unit 104 may store or buffer the most recent 10 minutes of activity data in raw form”, paragraphs [0051]-[0053], “a preselected or previously-user-defined time window”. The Examiner notes 10 minute windows read on equivalency, under the broadest reasonable interpretation) and 
--wherein data tracking, data transfer, data processing, and data and recommendation and notification activities occur continuously during the tracking period (Benefield: paragraph [0009]-[0010], “provide dynamic and/or real-time customized service to individuals based on actual physical activity and/or dietary goals of the individuals… provide dynamic real time meal options”. The Examiner notes for real-time recommendations the tracking, transmission and analysis must continuously occur).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent Pub. No. 2017/0340147 (hereafter “Hambrock”) and U.S. Patent Pub. No. 2014/0197965 (hereafter “Park”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0174903 (hereafter “Cutia”).

Regarding claim 5, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches wherein the third machine readable code contains instructions for at least receiving raw tracked data, […], caching received and sorted raw tracked data as a single batch of data, and sending the received, sorted, and cached raw tracked data as a single batch of data (Park: paragraphs [0050]-[0051], “acquire activity data… Real-time, windowed, or batch processing to maybe used to determine the transitions between wake, sleep, and sleep stages, as well as in other activity stages”. The Examiner interprets the data is received and cached into a batch and the batch is analyzed in processing the data and teaches what is required of the claim, under the broadest reasonable interpretation).
Benefield, Hambrock and Park may not explicitly teach (underlined below for clarity):
--sorting received raw tracked data,
Cutia teaches sorting received raw tracked data (Cutia: paragraph [0062], “Once each entry, line, or record of time stamped data is so labeled… the entire set of data for that epoch of time is then reorganized or re-written as sorted by the activity type of each record”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include sorting batched data as taught by Cutia within the batching of data to manage fitness of a user as taught by Benefield, Hambrock and Park with the motivation of “improvements in accurately measuring” fitness of the user (Cutia: paragraph [0147]).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent Pub. No. 2017/0340147 (hereafter “Hambrock”) and U.S. Patent Pub. No. 2014/0197965 (hereafter “Park”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2018/0256095 (hereafter “Cutia”).

Regarding claim 8, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches […] serving current and forecast weather information including but not limited to current or forecast temperatures, […] (Benefield: paragraph [0015], “predicts weather changes by showing short-term trends in air pressure”).
Benefield, Hambrock and Park may not explicitly teach (underlined below for clarity):
--wherein the at least one fifth network node is a weather forecast server serving current and forecast weather information including but not limited to current or forecast temperatures, humidity levels, wind speeds, pollen counts, general air quality levels, pollution particulate counts.
Arnold teaches wherein the at least one fifth network node is a weather forecast server serving current and forecast weather information including but not limited to current or forecast temperatures, humidity levels, wind speeds, pollen counts, general air quality levels, pollution particulate counts (Arnold: paragraph [0052], “computing device 201 may also measure or calculate metrics related to the environment around the user such as barometric pressure, weather conditions (e.g., temperature, humidity, pollen count, air quality, rain/snow conditions, wind speed), light exposure (e.g., ambient light, UV light exposure, time and/or duration spent in darkness), noise exposure, radiation exposure, and magnetic field.”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a weather forecast server as taught by Arnold within the predictions of weather as taught by Benefield, Hambrock and Park with the motivation of “improve and/or maintain the health of the users” (Arnold: paragraph [0027]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent Pub. No. 2017/0340147 (hereafter “Hambrock”) and U.S. Patent Pub. No. 2014/0197965 (hereafter “Park”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2011/0107369 (hereafter “O’Brien”).

Regarding claim 10, Benefield, Hambrock and Park teaches the limitations of claim 1, but may not explicitly teach wherein the at least one fifth network node is a video server serving local video of users participating in a tracked activity the video data appended with traffic data pertaining to a number of other users at the activity and their locations along the active route.
O’Brien teaches wherein the at least one fifth network node is a video server serving local video of users participating in a tracked activity the video data appended with traffic data pertaining to a number of other users at the activity and their locations along the active route (O’Brien: paragraph [0235], “video manipulation is done on the server”, paragraph [0269], “Each user's activities are tracked, analyzed and stored in metadata/PDL storage module 1113 as metadata and linked to the appropriate videos, the internal time within those videos, the user's group affiliations, and such other data as may be needed to carry out the functions described herein. Specifically, metadata/PDL data storage module 1113 will store information regarding the videos and sub-segments of videos viewed, the users, the user profiles, the user viewing activities, deep tags and synchronized comments created and/or read by each user 1101 and link those tags and comments to specific time intervals internal to the specified video or other time-based media”. Also see, Benefield: paragraph [0023]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a video server as taught by O’Brien with the use of activity and hydration tracking to monitor user fitness as taught by Benefield, Hambrock and Park with the motivation of “improved manipulation of audio and video and other time-based media” (O’Brien: paragraph [0004]).

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent Pub. No. 2017/0340147 (hereafter “Hambrock”) and U.S. Patent Pub. No. 2014/0197965 (hereafter “Park”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0263147 (hereafter “King”).

Regarding claim 11, Benefield, Hambrock and Park teaches the limitations of claim 1, but may not explicitly teach a sixth network node in a network communication path between the at least one third network node and the at least one fourth network nodes, wherein the sixth network node functions as a proxy server and communications broker between the at least one third network node and the at least one fourth network node.
King teaches a sixth network node in a network communication path between the at least one third network node and the at least one fourth network nodes, wherein the sixth network node functions as a proxy server and communications broker between the at least one third network node and the at least one fourth network node (King: Figure 1, paragraph [0055], “a reverse proxy server between the client computing devices and the servers 108 operative to receive network requests”). 
One of ordinary skill in the art before the effective filing date would have found it obvious to include a proxy server as taught by King with the various nodes communicating data as taught by Benefield, Hambrock and Park with the motivation of “reduce delays due to establishing new connections” (King: paragraph [0055]).

Regarding claim 12, Benefield, Hambrock, Park and King teaches the limitations of claim 12, and further teaches wherein the sixth network node has access to user labs data, user order history data, and user profile data and may server that data to the at least one fourth network node upon request from the at least one fourth network node during processing of tracked data and third-party data (Benefield: paragraph [0025], “User information 116 and user information 146 are personal data regarding the individual which includes one or more of the following: gender, weight, height, age, stride length, blood glucose profile, heart rate maximum, heart rate minimum, cholesterol levels, blood pressure, medical restrictions, activity restrictions, allergies, injuries, etc… user information 116 and/or user information 146 may reside on server 120 or on another device (not shown) connected over network 130 for utilization by physical activity and dietary service program 200”, paragraph [0056], “prior meal and snack times ( e.g. previously recorded meal and snack times that physical activity and dietary service program 200 stored as history data”. The Examiner notes the user information reads on profile data and contains medical data (labs data, see applicant specification pages 12-13) and history (order history), and teaches what is required of the claim under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 11, incorporated herein.

Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0374386 (hereafter “Benefield”), U.S. Patent Pub. No. 2017/0340147 (hereafter “Hambrock”) and U.S. Patent Pub. No. 2014/0197965 (hereafter “Park”) as applied to claim 1 above, and further in view of U.S. Patent No. 10,390,772 (hereafter “Kovacs”).

Regarding claim 15, Benefield, Hambrock and Park teaches the limitations of claim 1, and further teaches further including an optional fifth machine readable code executed on demand from a non-transitory medium running on a seventh network node, the seventh network node tracking at least weight data of individual ones of the users (Benefield: paragraph [0025], “User information 116 and user information 146 are personal data regarding the individual which includes one or more of the following: gender, weight, height, age, stride length, blood glucose profile, heart rate maximum, heart rate minimum, cholesterol levels, blood pressure, medical restrictions, activity restrictions, allergies, injuries, etc… user information 116 and/or user information 146 may reside on server 120 or on another device (not shown) connected over network 130 for utilization by physical activity and dietary service program 200”), […], and 
--wherein the data from the seventh network node is cached at the third network node independently of active raw tracking data cached as batch data (Benefield: Figure 1, and Parks paragraph [0051]. The Examiner interprets the weight data is stored independent of activity and hydration data see Figure 1, and would be stored independent of the batching of the data.
Benefield, Hambrock and Park may not explicitly teach:
--wherein the weight data is compartmentalized into sub-values of total measured weight of the individual user quantifying at least lean muscle weight, and visceral fat weight.
Kovacs teaches wherein the weight data is compartmentalized into sub-values of total measured weight of the individual user quantifying at least lean muscle weight, and visceral fat weight, and wherein the data from the seventh network node is cached at the third network node independently of active raw tracking data cached as batch data (Kovacs: Column 26, lines 30-60, “the weighing scale system incorporated the use of strain gage load cells and six or eight electrodes to measure a plurality of signals including: bodyweight, BCG, body mass index, fat percentage, muscle mass percentage, and body water percentage, heart rate, heart rate variability, PTT, and PWV measured simultaneously or synchronously when the user stands on the scale to provide a comprehensive analysis of the health and wellness of the user’).
One of ordinary skill in the art before the effective filing date would have found it obvious to include quantifying muscle and fat weight as taught by Kovacs with the use of health information to monitor fitness levels of a user as taught by Benefield, Hambrock and Park with the motivation of providing improvements “in physiological related data and suggestions or recommendations to improve their health” (Kovacs: Column 2, lines 30-45).

Regarding claim 16, Benefield, Hambrock, Park and Kovacs teaches the limitations of claim 15, and further teaches wherein the seventh network node is a weigh scale adapted with an embedded bio electrical impedance system (Kovacs: Column 26, lines 30-60, “the weighing scale system incorporated the use of strain gage load cells and six or eight electrodes to measure a plurality of signals including: bodyweight, BCG, body mass index, fat percentage, muscle mass percentage, and body water percentage, heart rate, heart rate variability, PTT, and PWV measured simultaneously or synchronously when the user stands on the scale to provide a comprehensive analysis of the health and wellness of the user”).
The motivation to combine is the same as in claim 15, incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 20160042660 (hereafter “Radovcic”) teaches using fitness data that is collected to generate nutritional recommendations.
U.S. Patent Pub. No. 20190138696 (hereafter “Carpenter”) teaches a system to share fitness data between people and devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626